Title: To George Washington from William Heath, 15 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 15 1782.
                  
                  The enclosed came to hand this morning. 
                  Captain Pray has been repeatedly importuning for an express horse
                     to convey up dispatches he receives—At some times he cannot spare a boat, and
                     it often happens that the wind is fresh down the river, which prevents a boat
                     getting up. To send by land is nearly thirty miles, which is rather too far for
                     a footman, at least to make a practice of it. I beg leave to submit the matter
                     to your excellency’s consideration.
                  I enclose a newspaper of the 7th sent up by captain Pray; it is
                     not so late as some sent heretofore, but may contain some things which were not
                     in the others. I have the honor to be With the greatest respect, Your
                     Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear General,
                        Garrison Dobbs Ferry 14th June
                        1782
                     
                     The inclos’d I received Yesterday of a British Officer Charg’d
                        with a flag for the purpose.
                     I likewise deliver’d him a letter from His Excellency Genl
                        Washington to Sir Guy Carleton which I received the night before last to be
                        sent the first Oppertunity.
                     Inclos’d is a York paper of the 7th Inst. which like to have
                        been drownded Yesterday with me in Tappan Seas by a heavy Squall of wind.
                     Yesterday I had a Confirmation of What I Wrote Your Honor
                        Respecting the heavy Cannon being taken out of the 
                        in the uper end of York Island and a few small pieces in their place.
                     I have Order’d the bearer of this (as well as that of
                        Yesterday) to Call on Major Campbell for a Horse agreable to Your Honors
                        Orders.
                     It is impossable but this duty must be neglected without we
                        have one.
                     I expect Some intiligince this Evening or Some time in the
                        Corse of 24 hours. I have the Honor to be with Every Sentiment of respect
                        Your Honors most obedient & most Humble Servant
                     
                        Jno. Pray Captn
                     
                  
                  
               